Citation Nr: 1137093	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  10-34 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional Office (RO) Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for hepatitis B.

2.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from February 1969 to October 1971.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision that, in pertinent part, denied service connection for hepatitis B and for hepatitis C.  The Veteran timely appealed.  These are the only issues that have been perfected on appeal.  

In July 2011, the Veteran testified during a hearing before the undersigned at the RO.  Following the hearing, the Veteran submitted additional evidence and waived initial consideration of the evidence by the RO.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran and his representative when further action is required.


REMAND

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The Board notes that service treatment records contain no complaints, findings or diagnoses of hepatitis B or hepatitis C.  The post-service treatment records reveal that the Veteran first tested positive for hepatitis when he donated blood in July 1997.  He denied any symptoms at that time.

In an October 2009 statement, the Veteran's treating physician indicated that the Veteran's blood work had shown antibodies to both hepatitis B and hepatitis C in August 1997, and that annual liver function testing was recommended at the time.  The treating physician also informed the Veteran in August 1997 that he probably had hepatitis for some time, and most likely experienced flu-like symptoms at the onset.

In July 2011, the Veteran testified that he received shots from air guns during boot camp in active service in March or April 1969 and became violently ill after receiving the shots.  He testified that he went on sick call and spent the rest of the day in bed.  He testified that nearly half his squad became sick as well.  The Veteran also testified that he witnessed the whole company going through the line, and that several soldiers had blood running down their arms after getting shots.  He testified that he and another soldier had wiped off each arm with alcohol, and that he saw nobody wiping off the end of the air guns.  He testified that he was the last one to get the shots.

Service treatment records show that the Veteran received immunization shots in March 1969 on the 3rd, 10th, 13th, and 19th; and was treated for an upper respiratory infection on March 22, 1969.  He also received an immunization shot on April 8, 1969, and was treated for minor temperature and throat discomfort on April 7, 1969.

Regarding other risk factors for hepatitis, the Veteran testified that he obtained a tattoo at the end of advance infantry training in July or August 1969; he did not get sick at that time.  He also testified that he served in Vietnam; and that he did not use needles for drugs, and never had any high-risk sexual activities nor any blood transfusions.  The Veteran had not sought treatment for hepatitis in service, and had not found out that he had liver damage until after leaving military service.

Under these circumstances, the Board finds that an examination is needed to obtain an informed medical opinion as to the likely etiology of the Veteran's current hepatitis B and hepatitis C, to include whether the initial onset occurred during active service or if either disability is otherwise related to his active service.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4) (2010).  

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination to identify all current disability underlying the Veteran's current complaints of hepatitis B and hepatitis C, and the likely etiology of the disease. The claims file must be made available to the examiner for review. 

The examiner should identify and consider each of the Veteran's risk factors for acquiring hepatitis B and hepatitis C in service.  The examiner should indicate whether it is at least as likely as not (50 percent probability or more) that hepatitis B or hepatitis C had its clinical onset in service, or is otherwise related to active duty.

The examiner should reconcile any opinion with the service treatment records, post-service treatment records, the October 2009 statement by the Veteran's treating physician, the Veteran's testimony and lay statements (summarized in this document), as well as the medical literature concerning the Veteran's asserted causes of his current hepatitis B and C.  The examiner should provide a rationale for the opinions.

The Veteran's claims file, to include a complete copy of this REMAND, must be provided to the examiner designated to examine the Veteran, and the examination report should note review of the file.

2.  After ensuring that the requested actions are completed, the RO or AMC should re-adjudicate the claims on appeal.  If the benefits sought are not fully granted, the RO or AMC must furnish a supplemental statement of the case (SSOC), before the claims file is returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. OSBORNE
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


